Citation Nr: 1453014	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Nashville General Hospital from June 12, 2011, to June 15, 2011.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from September 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Murfreesboro, Tennessee.

In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The totality of the evidence reveals that the Veteran's private hospitalization from June 12, 2011, to June 15, 2011 was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

2.  VA facilities were not feasibly available from June 12, 2011, to June 15, 2011, considering the urgent nature of the Veteran's medical emergency when she was hospitalized, and the nature of the treatment involved.  
 
3.  The Veteran did not remain at Nashville General Hospital from June 12, 2011, to June 15, 2011, beyond the point of stabilization, as her clostridium difficile colitis disorder was potentially contagious, thereby preventing any transfer to a VA facility. 


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Nashville General Hospital from June 12, 2011 to June 15, 2011.  38 U.S.C.A. § 1725, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c), 17.1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has credibly reported that she received emergency room treatment on two separate occasions in early June 2011 at the VAMC in Nashville, Tennessee, for abdominal cramps and diarrhea.  On both occasions, she was sent home without hospitalization and was advised to eat bananas.  She credibly reports that she was not actually treated by a gastroenterologist specialist at the VAMC.  She stated the VAMC was very busy.  She added that, during one of the visits, she had to wait a long time before treatment and spent much of that time in the bathroom due to her stomach sickness.  She stated that she was only diagnosed with gastroenteritis by VA. 

On the morning of Sunday, June 12, 2011, a VA nursing telephone note recorded that the Veteran called to report "severe" abdominal cramping and diarrhea for the past 14 days.  The Veteran indicated that her symptoms were getting worse, not better.  She also mentioned dehydration.  The VA nurse recommended that the Veteran go to the nearest VA emergency room.

Several hours later, on the evening of Sunday, June 12, 2011, the Veteran drove herself to the Nashville General Hospital, a private facility, at approximately 7:20 p.m.  Hospital emergency room records document symptoms of vomiting, nausea, abdominal pain, and diarrhea.  The Veteran reported that the diarrhea had been in existence for approximately 14 days, while the nausea and vomiting were present for the last four days.  She added that blood and mucous were present in her stool.  She also stated that she was not able to keep any solids or liquids in her system.  After CT testing and a stool culture, she was diagnosed with clostridium difficile colitis, dehydration, and orthostatic hypotension.  The CT scan revealed that her colitis was "moderate to severe" with diffuse thickening of the colon.  It was noted that she had a course of antibiotics two months before that may have precipitated her colitis.  She was placed on a different set of antibiotics in order to clear up her current colitis.  She was also placed in contact isolation at the hospital due to the possibly contagious nature of her disorder.  After two to three days of treatment, by June 14, 2011, her condition had improved.  It was noted that she was "stable."  She was discharged on June 15, 2011.  Her total stay at Nashville General Hospital was for four days.  She was instructed to receive further follow-up treatment in two weeks.  

The private hospitalization from June 12, 2011, to June 15, 2011, was for a nonservice-connected digestive condition.  The Veteran is service-connected by VA for a low back disability and a right lower lip disability.  Regardless, there is no allegation or indication that she was hospitalized for any of these service-connected disabilities from June 12, 2011, to June 15, 2011.  The private providers have submitted several invoices for treatment rendered.  

VA has denied payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Nashville General Hospital from June 12, 2011, to June 15, 2011, on the basis that her hospitalization was not for emergency treatment.  VA has also denied payment or reimbursement of unauthorized medical expenses for this hospitalization on the basis that VA facilities at the VAMC in Nashville were deemed feasibly available at the time of the unauthorized emergency treatment.  See December 2011 administrative decision of the VAMC in Murfreesboro, Tennessee; June 2012 Statement of the Case (SOC).  It was also noted that the Veteran never informed the private facility that she was in the VA health system.  In summary, VA has not authorized payment or reimbursement for her private hospitalization from June 12, 2011, to June 15, 2011. 

The Veteran requests reimbursement of these unauthorized medical expenses.  She contends that her private hospitalization from June 12, 2011, to June 15, 2011, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  After 14 days of digestive symptoms that were causing dehydration and fatigue, she has indicated that her digestive symptoms worsened to the point that she had no choice but to seek the nearest private treatment, which was only a few minutes away by car.  She has maintained that her condition was serious and that she was becoming weaker, and subsequent physicians have told her she could have died if she had not sought treatment.  She has also asserted that the VAMC in Nashville, Tennessee, was not feasibly available at the time of the private hospitalization due to the nature of the treatment (she had been at the VAMC two times in the prior two weeks, but the VAMC did not take adequate action to treat her condition).  Finally, she stated that she told administrative staff and a physician at the private hospital that she was a veteran in the VA health system, but the private hospital still did not contact VA regarding her unauthorized treatment.  See February 2014 hearing testimony; May 2012 NOD; September 2012 and October 2012 VA Form 9s.  

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2014); 38 C.F.R. § 17.52(a) (2014).  However, the Veteran has never contended, and the evidence does not demonstrate, that she received prior VA authorization for her private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of authorized private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here.

Regardless, when a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because the treatment in question was rendered for nonservice-connected disability (clostridium difficile colitis), the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran's private hospitalization did not treat any of her service-connected disabilities.  There is also no evidence or allegation she is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that she had a total disability permanent in nature resulting from her service-connected disabilities, or that her nonservice-connected digestive disorder was associated with and aggravating her service-connected disabilities, which in certain instances might have qualified her under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a). Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2014).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in June 2011, subsequent to the October 2008 effective date of the amendments.  

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:  

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) When Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) Until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014). 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2014), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2014).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The Court also held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran; the Veteran is financially liable to the private providers of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; and the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2012).  

The central issues in the present case are the following: (1) whether the private hospitalization at Nashville General Hospital from June 12, 2011, to June 15, 2011, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) whether a VA or other Federal facility/provider was not feasibly available from June 12, 2011, to June 15, 2011, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; and (3) whether the Veteran received private treatment beyond the point of stability.  See 38 U.S.C.A. §§ 1725(f)(1).  Simply stated, in the present case, the Veteran prevails if the Board concludes a medical emergency existed, a VA facility was not feasibly from June 12, 2011, to June 15, 2011, and the Veteran was not treated beyond the point of stability, under applicable VA law and regulations.  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment from June 12, 2011, to June 15, 2011, under the amended version of 38 U.S.C.A. § 1728 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's hospitalization from June 12, 2011, to June 15, 2011, at Nashville General Hospital was emergency treatment under the amended version of 38 U.S.C.A. § 1728(c).  That is, the evidence of record establishes that from June 12, 2011, to June 15, 2011, a medical emergency existed and that VA facilities at the VAMC in Nashville were not feasibly available.  

With regard to lay evidence of whether a medical emergency existed, the Veteran has credibly stated and testified that, after 14 days of digestive symptoms that were causing dehydration and fatigue, her digestive symptoms worsened to the point that she had no choice but to seek the nearest private treatment, which was only a few minutes away by car at Nashville General Hospital.  She has credibly stated that she received treatment at the VAMC on two occasions in early June 2011, but without any improvement in her condition.  She has maintained that her digestive condition was serious and that she was becoming weaker, and subsequent physicians have told her she could have died if she had not sought treatment.  On this note, the Veteran is indeed competent to state that the private hospital doctors advised her that she needed immediate medical treatment due to a deadly condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony).  It is apparent from her credible testimony that she required immediate treatment on June 12, 2011, for her worsening diarrhea, nausea, vomiting, abdominal pain, and dehydration.  See February 2014 hearing testimony; May 2012 NOD; September 2012 and October 2012 VA Form 9s.  

With regard to medical evidence on the issue of whether a medical emergency existed, on the morning of Sunday, June 12, 2011, a VA nursing telephone note recorded that the Veteran called to report severe abdominal cramping and diarrhea for the past 14 days.  The Veteran indicated that it was getting worse, not better, and she mentioned dehydration.  The VA nurse recommended that she go to the nearest VA emergency room.  The fact that VA medical personnel instructed the Veteran to seek emergency treatment on the morning of June 12, 2011, but subsequently determined that a medical emergency did not exist, is contradictory and ultimately adds persuasive value to the Veteran's claim.  Several hours later, on the evening of Sunday, June 12, 2011, the Veteran drove herself to the Nashville General Hospital, a private facility, at approximately 7:20 p.m.  Hospital emergency room records document symptoms of vomiting, nausea, abdominal pain, and diarrhea.  The Veteran reported that the diarrhea had been in existence for approximately 14 days, while the nausea and vomiting were present the last four days.  She indicated blood and mucous were present in her stool.  She also stated that she was not able to keep any solids or liquids in her system.  After CT testing and a stool culture, she was diagnosed with clostridium difficile colitis, dehydration, and orthostatic hypotension.  Notably, the CT scan revealed her colitis was "moderate to severe" with diffuse thickening of the colon.  In addition, her condition was serious enough that she was also placed in contact isolation at the hospital due to the possibly contagious nature of her disorder.  

A private nurse at Nashville General Hospital also submitted a medical opinion dated in June 2012.  In this opinion, the nurse initially discussed the severity of the Veteran's colitis diagnosis and the course of treatment.  The nurse then assessed that "[l]eft untreated, her symptoms could very quickly have become life threatening and even fatal in nature."  The private nurse added that there was a "medical necessity for hospitalization" at that time.  Her clostridium difficile colitis was life-threatening if left untreated, and compounded by her hypotension, increased her risk for personal injury due to falling or possible syncope.  These diagnoses provided a "medical necessity for inpatient admission" based on the Milliman guidelines.  This private nurse opinion was thorough, supported by an explanation, based on a discussion of the Veteran's course of treatment, and supported by the private hospital records.  Overall, these facts documented in the private hospital records and the private nurse medical opinion provide strong evidence in support of the claim, as they support a situation that was emergent.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency existed from June 12, 2011, to June 15, 2011.  In the context of the above findings, it is shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

The Board now turns to the issue of feasible availability.  The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available. 38 C.F.R. § 17.53 (2014).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

With regard to the issue of feasible availability, under 38 C.F.R. § 17.1002(c) (2014), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

With regard to the issue of feasible availability, although pertaining to treatment of service-connected disabilities, 38 C.F.R. § 17.120(c) also provides further guidance.  Under 38 C.F.R. § 17.120(c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

With regard to the issue of feasible availability, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130 (2014).

With regard to medical and lay evidence on this issue of feasible availability of a VA facility, the Board concludes that the VAMC in Nashville, Tennessee, was not feasibly available from June 12, 2011, to June 15, 2011.  See 38 U.S.C.A. § 1725(f)(1)(A); 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  As to the geographical distance involved, this factor does not weigh in the Veteran's favor.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  In this respect, the Board takes judicial notice that the nearest VA emergency room from the Veteran's home was the VAMC in Nashville, Tennessee, which is approximately 4.8 miles away and a 13 minute drive.  Likewise, Nashville General Hospital, where the Veteran was actually hospitalized, was approximately 3.5 miles away, which is 9 minute drive.  Thus, both the VAMC and private hospital were a short distance from the Veteran's home.  This factor does not weigh in the Veteran's favor. 

However, the urgency of her medical condition and the nature of the treatment required are factors weighed in the Veteran's favor.  As discussed in detail above, the Veteran's clearly required emergent care.  She was experiencing vomiting, nausea, abdominal pain, and diarrhea due to her clostridium difficile colitis.  The condition was worsening and undiagnosed at the time.  It was potentially life threatening as discussed above.  She required immediate emergency medical care.  

Most importantly, with regard to the nature of the treatment required, the Veteran had already visited the VAMC two times in the past 14 days in early June 2011, yet the VAMC did not take adequate action to improve the Veteran's symptoms or even to diagnose the Veteran's clostridium difficile colitis.  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  The Veteran has credibly testified that the VAMC was overwhelmed with patients and she would have to wait when she visited on both occasions.  The Veteran had no reasonable reason to believe on the evening of June 12, 2011, that the VAMC would provide immediate or adequate treatment for her worsening digestive condition given her past experiences.  The Board observes that an attempt to revisit the VAMC or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, as prior adequate treatment for her clostridium difficile colitis was not performed by the VAMC in question.  See 38 C.F.R. § 17.120(c).  Given the Veteran's level of distress and past history, a prudent layperson would not have gone back to the VAMC in question for emergency treatment that evening.  It is understandable from an equitable viewpoint why the Veteran chose the course of action to visit a private facility on June 12, 2011.  A reasonable person could wait no longer to receive adequate treatment for 14 days of debilitating digestive distress.  Therefore, two of the three factors for feasible availability as listed under the applicable VA regulations weigh in the Veteran's favor.  

Finally, with regard to the issue of stabilization, amended VA regulation provides the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001(d) (2014).  

With regard to the issue of stabilization, VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2014).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c) (2014).

Finally, under VA regulation, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d) (2014).

In short, under the new version of 38 U.S.C.A. § 1725, effective October 10, 2008, and its implementing regulation, 38 C.F.R. § 17.1005, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that, if VA fails to promptly transfer the Veteran to a VA facility upon request once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his or her own.     

In the instant case, the Board acknowledges that private hospital records identify the Veteran's condition as stable by June 14, 2011.  The Veteran's digestive problems had improved by way of a strong course of antibiotics at the private hospital, yet the VAMC in Nashville was never contacted regarding a possible transfer.  However, it was also noted in the private hospital records that the Veteran was being quarantined from contact with others due to the possible contagious nature of her disorder.  Thus, even if the private hospital had contacted the VAMC in Nashville, Tennessee, for transfer of the Veteran to the VA facility on June 14, 2011, based on sound medical judgment the Veteran still could not have been safely transferred from the non-VA facility to the VAMC for continuation of treatment, due to the risk of the possible contagion.  38 C.F.R. § 17.1005(b).  The medical evidence of record confirms she was quarantined.  As such, it is unclear whether the Veteran's condition had actually stabilized in the practical sense.  In any event, even if for the sake of argument the Veteran was stabilized, no VA facility was feasibly available in a practical sense, given the VAMC's prior inability to adequately treat the Veteran's serious digestive problems.    

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during her hospitalization at Nashville General Hospital from June 12, 2011, to June 15, 2011, is warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2014).  In making this determination, the Board emphasizes the Court's recent holding that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Nashville General Hospital from June 12, 2011, to June 15, 2011, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


